 

 

 

Case 1:19-mj-00744 Document 1 Filed on 07/18/19 in TXSD Page 1 of 2

AO91 (Rev. 12/03) Criminal Complaint Felnuy AUSA

UNITED STATES DISTRICT COURT Got rt 5.

FEED

JUL 18 2019

 

Southern District Of Texas Brownsville Division

UNITED STATES OF AMERICA {__ CRIMINAL COMPLAIN Pavidd. Bradley, Clerk of Court

vs. fl
etl
- N : B-19- -
Jeffrey Allen II HINRICHS « © \ Case Number: B-19- Y\\— Upey

A203 671 040 United States ly
Jesus Antonio VEGA -—~— [| ** \
A203 671 039 United States

I, the undersigned complainant state that the following is true and correct to the best of my

knowledge and belief. On or about July 16, 2019 in ‘ Cameron County, in
the Southern District Of Texas defendant(s)

 

knowingly, willfully, and in reckless disregard of the fact that three undocumented alien(s) had entered the United States in
violation of law and remained in the United States in violation of law, did transport and move said alien(s) by means of a motor
vehicle with intent to further their unlawful presence,

 

in violation of Title 8 United States Code, Section(s) 1324(a)(1)(A)(ii)
I further state that I am a(n) Border Patrol Agent and that this complaint is based on the

following facts:
On July 16, 2019, Border Patrol Agents assigned to the Harlingen Station received a request for assistance from the Harlingen,
TX Police Department (H.P.D.) at a convenience store in Combes, Texas.

Upon arrival, HPD officers informed Agents they stopped a white Dodge Challenger for driving erraticly failing to maintain use
on a single marked designated lane. The Officer identified the driver Jeffrey Allen HINRICHS and the front passenger Jesus
Antonio VEGA as United States Citizens but was unable to properly identify the remaining three passengers. Officer then
proceeded to request assistance from the United States Border Patrol. Agents arrived on scene and conducted an immigration
inspection on all subjects encountered inside the Dodge Challenger. Agents confirmed the status of both the driver and the front
passenger as United States Citizens. However, the remaining three passengers were illegally present in the United States. All 5
subjects were arrested and transported to the Harlingen Border Patrol Station for processing and final disposition.

Continued on the attached sheet and made a part of this complaint: X] Yes ["] No

 

Signature of Complainant

Fayett, Bernardo 1. _ Border Patrol Agent

 

 

 

Sworn to before me and signed in my presence, Printed Name of Complainant
July 18, 2019 at Brownsville, Texas
Date City/State

Ronald G. Morgan U.S. Magistrate Judge Led l oe rh —

Name of Judge Title of Judge “Signature of Judge
| CONTINUATION ORGRIMINAT-COMPLAIQOUMent 1 Filed on 07/18/19 in TXSD_ Page 2 of 2

AFFIDAVIT

In support of Criminal Complaint

UNITED STATES OF AMERICA CRIMINAL COMPLAINT
Vv, ,
Jeffrey Allen I] HINRICHS Case Number: B-19- [Y\\ - yet

A203 671 040 United States

Jesus Antonio VEGA
' A203 671 039 United States

Once at the Harlingen Station, Agents initiated a smuggling investigation. Agents discovered through, photo lineups, and testimony
provided by two individual subjects serving as Material Witnesses, that Jeffrey Allen HINRICHS and Jesus Antonio Vega were
knowingly transporting undocumented aliens for monetary gain.

SUBSCRIBED and SWORN to before me on
day of July, 2019

dt ty, — ZL AA

Signature of Judicial Officer [ Signature of Complainant

 

 
